Citation Nr: 1341259	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for epididymitis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for onychomycosis, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a left knee disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a left shoulder disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for spondylosis, thoracolumbar spine (low back disability).

8.  Entitlement to an initial compensable disability evaluation for arthritis, small finger, left hand.

9.  Entitlement to an initial compensable disability evaluation for arthritis, small finger, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 2007, including combat service in Iraq and his decorations include Air Force Achievement Medal with Valor Device with two oak leaf clusters.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2008 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran's sinusitis; epididymitis; onychomycosis; left knee disorder; left shoulder disorder; and low back disability claims are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Allergic rhinitis had its onset in service.

2.  Arthritis of the left little finger distal interphalangeal joint is not manifested by symptoms which equate to amputation nor are multiple involvements of the interphalangeal, metacarpal, and carpal joints demonstrated.

3.  Arthritis of the right little finger distal interphalangeal joint is not manifested by symptoms which equate to amputation nor are multiple involvements of the interphalangeal, metacarpal, and carpal joints demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for a compensable rating for arthritis of the left little finger distal interphalangeal joint are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2013).

3.  The criteria for a compensable rating for arthritis of the right little finger distal interphalangeal joint are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2007, February 2008, and January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in an October 2009 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical records, and private treatment records have been obtained; he did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in October 2007 and August 2009.  Significantly, the Board observes that the Veteran does not report that the disabilities have worsened since that time, and thus a remand is not required solely due to the passage of time since the August 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Rhinitis

The service treatment records show complaints or treatments for allergic rhinitis in May 1988, May 1989, May 1990, February 1991, May 1991, April 1997, April 1998, May 1998, March 1999, May 1999, June 2003, February 2004, and July 2004.  During service the Veteran was treated with Albuterol, Advair, Claritin, Allegra, and Flonase for his symptoms of allergic rhinitis.  

On VA examination in October 2007, the Veteran reported running, watery, stuffy nose in the fall annually since the early 1980s.  He stated that Claritin helps his symptoms.  On examination, his nasal passages were patent and the mucus membranes appeared normal.  The examiner diagnosed seasonal allergic rhinitis.

A VA treatment record dated in May 2008 noted that the Veteran used Flunisolide nasal inhaler spray twice per day, and Loratadine tablets once per day, for allergies.

The Veteran was diagnosed with allergic rhinitis during service; he was treated on many occasions for the same during service with a variety of medications; seasonal allergic rhinitis, which was noted to have begun in the early 1980s, was diagnosed on VA examination in October 2007; and postservice VA treatment records show the Veteran continues to be treated with both inhalers and oral medications daily for his allergic rhinitis.  Accordingly, service connection for allergic rhinitis is warranted.  38 C.F.R. § 3.303.



Higher Ratings

The Veteran contends that he is entitled to compensable evaluations for his service connected arthritis of the distal interphalangeal joints of the small finger of each hand.  Service connection for these disabilities was granted in the July 2008 rating decision on appeal and the Veteran disagreed with the initial noncompensable ratings assigned to the left and right little finger disabilities.

The evaluation of service connected disabilities is based on the average impairment of earning capacity they produce as determined by considering current symptomatology in light of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected arthritis of the left and right distal interphalangeal joints of the small fingers of each hand are currently rated under Diagnostic Code 5230.  Per Diagnostic Code 5230, limitation of motion of the little finger is to be non-compensably rated.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated noncompensable. 

A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone. Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the little finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes as here, a rating of 10 percent is for application for each a group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For the purpose of rating a disability secondary to arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.

On VA examination in October 2007, the Veteran demonstrated normal fisting, normal grip, and normal range of motion of all of his fingers without pain.  

An April 2008 VA examination showed normal examination of his hands.  There was no edema, and no pain on palpation.  Finger strength was 5/5 and he could bring his fingers to the transverse crease.  Grip strength was 5/5.  The impression was no clinical or objective findings for a diagnosis of a hand condition.  X-rays showed mild changes of osteoarthritis of each little finger distal interphalangeal joint.

On VA examination in August 2009 the Veteran reported pain in both hands every day that comes and goes.  His activities are not restricted and he used no splint or brace.  He worked full-time as a self-employed painter; he denied any activity restrictions but reported pain at the end of the day.  On examination, there was no edema and no pain or tenderness to palpation.  Radial pulses were 2+.  There were no deformities and bilateral grips were strong and equal.  The Veteran was able to flex the digits to the transverse crease.  X-rays showed mild osteoarthritic changes of the fifth digit bilaterally, stable compared to prior.   

The Veteran's VA examinations demonstrate subjective complaints of pain with no documented limitation of motion.  There is no showing of extremely unfavorable ankylosis and no group of minor joints is involved.  Further, the Veteran's left and right small finger disorders cannot be likened to amputation.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable disability rating for arthritis of the distal interphalangeal joint of the small finger of either the left or right hand is not warranted.

Extra-Schedular Consideration

The Board considered whether referral for an extraschedular rating is appropriate. See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's manifestations of arthritis of both small fingers, to include intermittent pain with no loss of motion, are contemplated by the applicable schedular criteria.  There is nothing in the examination reports or other records that suggest the symptoms are exceptional or outside the realm of the rating criteria. 

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged and the evidence does not suggest that he is incapable of obtaining and maintaining substantially gainful employment because of his service-connected arthritis of the small fingers of each hand.  During the August 2009 VA compensation examination, he affirmed that he works full time.  Therefore a TDIU claim as concerning his arthritis of the small fingers has not been inferred.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See, too, Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (requiring cogent evidence of unemployability).


ORDER

Service connection for allergic rhinitis is granted.

An initial compensable rating for arthritis, small finger, left hand, is denied.

An initial compensable rating for arthritis, small finger, right hand, is denied.


REMAND

Additional development is required with respect to the Veteran's claims for service connection for sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder.  

The service records reflect that the Veteran served in Iraq and received commendations indicating combat, including the Air Force Achievement Medal with Valor Device with two oak leaf clusters.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.). 

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset, and etiology of all pathology pertaining to sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder prior to readjudicating his appeal, especially given the facts as set forth below.

By way of background, the record contains the following with respect to the claimed disabilities:

Sinusitis

The service treatment records note a diagnosis of sinusitis in December 2001.  Amoxicillin was prescribed.  On examination during an upper respiratory symptoms evaluation in June 2005 his sinuses were noted to nontender.  No further episodes of sinusitis were noted.  On VA examination in October 2007, the examiner noted that there was no tenderness with percussion of the facial sinuses.  The examiner stated that there was no sinusitis or past history thereof.

Epididymitis

The Veteran was seen during service with complaints of testicle discomfort in August 1983 and June 1984.  The bilateral epididymis were noted as normal on both occasions.  On VA examination in October 2007, the Veteran reported that in 2002 he had "an apparent episode of epididymitis with symptoms of urinary frequency, urgency, and dysuria.  He was treated with some medication, he cannot name, resulting in improvement in all of his symptoms.  He still awakens to urinate once or twice at night, but has no other related symptoms."  Following examination of the Veteran, the examiner's impression was "no current epididymitis, but prior history of the same."

Onychomycosis

The Veteran was seen during service with complaints of fungal infection of the toenails in December 2001 and February 2002.  Onychomycosis of the big toes and pinky toes was noted.  A private dermatology examination in February 2007, while the Veteran was still on active duty, noted no abnormalities of the feet or nails.  On VA examination in October 2007, the Veteran reported that he had experienced onychomycosis for several years.  "This has been treated with oral medications for the last six months and has disappeared.  There is no current manifestation of this condition."  Following examination of the Veteran, the examiner's impression was "no current onychomycosis."

Left Knee

The service treatment records show that in March 2006 the Veteran was seen with complaints of left knee pain for the past three months.  He reported that no injury had occurred, but that his knee had started hurting after physical training.  Examination of the knee showed no abnormalities.  Pain was elicited by motion of the knee and tenderness was observed with ambulation.  Knee motion was normal and there was no tenderness on palpation of the knee.  The assessment was patellofemoral syndrome.  On VA examination in October 2007, the Veteran stated that he had no current or recent left knee symptoms.  Examination of the knee was noted as normal, with a stable joint and full ranges of motion of zero degrees extension and 140 degrees flexion.  There was no pain or crepitus on motion.  X-ray of the left knee was unremarkable.  The examiner's impression was normal examination of left knee.

Left Shoulder

The service treatment records show that in May 2004 the Veteran fell on his left shoulder while playing football.  In July 2004 X-rays showed signs of an ACG rupture without bony injury.  In March 2005 his left shoulder was noted to be sore with push-ups.  In January 2006 an evaluation noted that the Veteran had suffered a closed acromioclavicular joint shoulder separation in 2004.  On VA examination in October 2007, the examiner noted that the Veteran's in-service shoulder injury had improved, and that he now had only mild discomfort with extremes of overhead use.  He took no medication for this.  Examination showed 180 degrees of abduction and forward flexion, and 90 degrees of external and internal rotation, all without pain except at the extreme of abduction.  There were no flares of pain, instability, or adverse effects on activities of daily living.  X-rays of the left shoulder were unremarkable.  The impression was normal examination of left shoulder; contours are normal, indicating a lack of AC separation.

Higher Rating Claim

The Veteran's representative has noted that his service connected spondylosis of the thoracolumbar spine was last examined by VA in August 2009 and that no treatment records dated since September 2009 have been obtained.  The representative has requested a current examination and treatment records pertaining to that disability.  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records of all treatment for the Veteran's service connected back disability since September 2009 from the Charleston VAMC.

2.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder problems in and since service as well as the nature and extent of his low back disability, to include the impact of the condition on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence. 

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination(s) that addresses the nature, extent, onset, and etiology of any sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner(s) must discuss any reports of a recurrence of symptoms since service and indicate whether it is at least as likely as not that any sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder can be attributed to a known clinical diagnosis. 

If the examiner attributes any sinusitis, epididymitis, onychomycosis, left knee disorder, and left shoulder disorder to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner(s) must acknowledge and discuss his or her findings with the inservice findings summarized above.  

5.  Afford the Veteran a VA examination of the thoracolumbar spine.  The examiner is to address: 

a).  Range of motion of the thoracolumbar spine in degrees of forward flexion, extension, right and left lateral flexion, and right and left rotation, and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation; 

b).  Any objective neurological abnormality, to specifically include ruling in or excluding any bowel and/or bladder impairment as well as the nature, extent and severity of any radiculopathy or neuropathy of the of the right and left lower extremities; 

c).  Any incapacitating episodes, necessitating bed rest and treatment by a physician, and the total duration of the incapacitating episodes during the past 12 months; and, 

d).  Whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or of the entire spine. 

The Veteran's file must be made available to the examiner for review. 

6.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


